725 N.W.2d 21 (2006)
Dennis Guy ERDMAN, Plaintiff-Appellant,
v.
WAYNE CIRCUIT JUDGE, Defendant-Appellant.
Docket No. 132194, COA No. 271418.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 31, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.